MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any
                                                                           Dec 21 2020, 10:08 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
estoppel, or the law of the case.                                              Court of Appeals
                                                                                 and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Valerie K. Boots                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
Brian A. Karle                                          Ian T. Mathew
Ball Eggleston, P.C.                                    Angela Sanchez
Lafayette, Indiana                                      Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Raymond Christian,                                      December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1398
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Angela Dow
Appellee-Plaintiff.                                     Davis, Judge
                                                        The Honorable H. Patrick
                                                        Murphy, Magistrate
                                                        Trial Court Cause No.
                                                        49G16-1808-CM-27179



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020                   Page 1 of 6
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Raymond Christian (Christian), appeals his conviction

      for battery resulting in bodily injury, a Class A misdemeanor, Ind. Code §§ 35-

      42-2-1(c)(1); (d)(1).


[2]   We affirm.


                                                   ISSUE
[3]   Christian present this court with one issue, which we restate as: Whether the

      State proved beyond a reasonable doubt that he committed battery resulting in

      bodily injury.


                      FACTS AND PROCEDURAL HISTORY
[4]   On or about August 17, 2018, Shayla Beasley (Beasley) was working at a fast-

      food restaurant in Marion County when her on-again-off-again romantic

      interest, Christian, came in around 9:00 p.m. Christian sought a cellphone that

      was in Beasley’s possession, but Beasley did not wish to relinquish it. However,

      Christian subsequently left the restaurant with the cellphone.


[5]   Later that evening after she left work, Beasley encountered Christian near her

      workplace and demanded the return of the cellphone. The two argued, and

      Beasley repeatedly reached for the cellphone. Christian retreated from each

      reach. Unable to obtain the cellphone, Beasley walked away from Christian,

      who grabbed her arm and pulled her back to him, which, according to Beasley




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020   Page 2 of 6
      “hurt.” (Transcript pp. 9-10). Beasley went home, called 911, and reported her

      encounter with Christian.


[6]   On August 17, 2018, the State filed an Information, charging Christian with

      three Class A misdemeanors: domestic battery, battery resulting in bodily

      injury, and theft. After the State filed its Information, Beasley contacted the

      police several times seeking to have the charges dropped. On July 20, 2020, the

      trial court held Christian’s bench trial. Beasley was the only witness for the

      State and testified regarding the August 17, 2018, events. On cross-

      examination, Beasley acknowledged that she had attempted to have the charges

      against Christian dropped but explained that it was not because her report of his

      conduct had been false, but because the two had reconciled. Christian testified

      on his own behalf and denied ever touching Beasley during the evening in

      question.


[7]   The trial court found Christian not-guilty of the domestic battery and theft

      charges but guilty of battery resulting in bodily injury. The trial court

      proceeded directly to sentencing and imposed a 365-day sentence, all suspended

      without probation, and ordered Christian to complete twelve anger

      management classes.


[8]   Christian now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[9]   Christian challenges the sufficiency of the evidence supporting his conviction.

      Our standard of review of such claims is well-settled: When we review the
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020   Page 3 of 6
       sufficiency of the evidence to support a conviction, we consider only the

       probative evidence and reasonable inferences supporting the verdict. Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007). It is not our role as an appellate court to

       assess witness credibility or to weigh the evidence. Id. We will affirm the

       conviction unless no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt. Id.


[10]   A defendant commits Class A misdemeanor battery resulting in bodily injury

       when he “knowingly or intentionally touches another person in a rude,

       insolent, or angry manner” that “results in bodily injury to any other person[.]”

       I.C. §§ 35-42-2-1(c)(1); (d)(1). “Bodily injury” is defined as “any impairment of

       physical condition, including physical pain.” I.C. § 35-31.5-2-29. Therefore, in

       order to prove the offense, the State was required to prove that Christian

       touched Beasley in a rude, insolent, or angry manner that caused her pain.


[11]   Here, Beasley testified that, during an argument, she walked away from

       Christian; he grabbed her arm and pulled her back to him; and it caused her

       pain. “Evidence of touching, however slight, is sufficient to support a

       conviction for battery.” Wolf v. State, 76 N.E.3d 911, 915 (Ind. Ct. App. 2017).

       We conclude that this evidence sustained the trial court’s determination that

       Christian committed Class A misdemeanor battery resulting in bodily injury.

       See K.D. v. State, 754 N.E.2d 36, 40-41 (Ind. Ct. App. 2001) (sustaining K.D.’s

       adjudication for battery for an act of insolent pulling).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020   Page 4 of 6
[12]   Christian argues that we should apply the incredible dubiosity rule and reverse

       his conviction. “Under this rule, a court will impinge on the [fact-finder’s]

       responsibility to judge the credibility of the witnesses only when it has

       confronted inherently improbable testimony or coerced, equivocal, wholly

       uncorroborated testimony of incredible dubiosity.” Moore v. State, 27 N.E.3d
749, 755 (Ind. 2015) (quotations omitted). A reviewing court will apply the rule

       only where a sole witness presents inherently contradictory testimony that is

       equivocal or the result of coercion and there is a complete lack of circumstantial

       evidence of the appellant’s guilt. Id.


[13]   While we agree with Christian’s observations that Beasley was the sole witness

       who testified that he pulled on her arm and that there was no circumstantial

       evidence of his guilt, we cannot agree with his contention that “Beasley’s

       version of events was contradictory and equivocal.” (Appellant’s Br. p. 8).

       Beasley testified that Christian pulled her arm. On cross-examination, when

       confronted with the fact that she had attempted several times to have the

       charges dropped, Beasley never stated that she did so because her report was

       false, nor did she recant her statements to police. Beasley also denied ever

       reporting that Christian’s act of pulling her arm did not hurt. Because Beasley’s

       testimony was not “inherently improbable,” “inherently contradictory,” or

       “equivocal,” we sustain Christian’s conviction. Moore, 27 N.E.3d at 755.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020   Page 5 of 6
                                             CONCLUSION
[14]   Based on the foregoing, we conclude that the State proved beyond a reasonable

       doubt that Christian committed the offense of Class A misdemeanor battery

       resulting in bodily injury.


[15]   Affirmed.


[16]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1398 | December 21, 2020   Page 6 of 6